07/07/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0104

                                         DA 20-0104


 IN RE THE MARRIAGE OF:
                                                                                FILED
 AIMEE J. TIMMONS,                                                             JUL. 0 7 2020
                                                                            Bower;
              Petitioner and Appellee,                                 clerk        Greenwood
                                                                               of Supre•-nra
                                                                                             Couri
                                                                     0 R.
       and

 PATRICK J. TIMMONS,

              Respondent and Appellant.



       The record was filed for purposes ofthis appeal on March 27,2020. Nothing further
was filed, and on June 3, 2020, this Court ordered that Appellant prepare, file, and serve
.the opening brief within 30 days. Nothing further has been filed.
       IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide copies of this Order to Patrick J. Timmons and to
all counsel of record.
                     --,
       DATED this        day of July, 2020.




                                                               Chief Justice